     Case: 1:19-cv-01080-DCN Doc #: 38 Filed: 02/24/20 1 of 2. PageID #: 1235



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


QUEEN TIERA R. MILLER,                       ) CASE NO.: 1:19-CV-01080

                                Plaintiff,   ) JUDGE: DONALD C. NUGENT

         - vs -                              ) JOINT STIPULATIONS OF FACT

                                             )

CITY OF SHAKER HEIGHTS, OHIO, et al.,        )

                            Defendants.      )




    1. On September 21, 2018, Ms. Miller was riding in the passenger seat of her

       vehicle through the City of Shaker Heights, Ohio.

    2. Ms. Miller owned the vehicle which was driven by a female friend.

    3. At about 2:15 a.m., the vehicle Ms. Miller was riding in was pulled over by

       Defendant Tyler Smith (“Smith”), a police officer employed by Defendant City

       of Shaker Heights.

    4. Soon after Officer Smith pulled the vehicle over, Shaker Heights Police Officer

       B. Meredith arrived to back up Officer Smith.

    5. Although Ms. Miller was a passenger, Officer Smith learned Ms. Miller had a

       suspended license.

    6. At about 2:29 a.m., Ms. Miller was issued a citation by Officer Smith for the

       crime of wrongful entrustment of the vehicle to the driver.
 Case: 1:19-cv-01080-DCN Doc #: 38 Filed: 02/24/20 2 of 2. PageID #: 1236



7. Ms. Miller was asked to write her telephone number on the ticket and then was

   required to sign the ticket evidencing receipt.

8. On September 21, 2018, after officer Smith got off duty, Ms. Miller met Officer

   Smith at the Landmark Restaurant for breakfast.

9. On September 21, 2018, Ms. Miller and Officer Smith had sex.

10. Ms. Miller met officer Smith around October 18, 2018 at Starbucks and

   received money from Officer Smith.


  s/Avery Friedman                           s/Jared S. Klebanow
Avery Friedman                           Jared S. Klebanow
Avery Friedman & Associates              Klebanow Law, LLC
701 The City Club Building               701 The City Club Building
850 Euclid Avenue                        850 Euclid Avenue
Cleveland, OH 44114                      Cleveland, OH 44114
avery@lawfriedman.com                    jklebanow@klebanowlaw.com
fairhousing@gmail.com
                                         Counsel for Plaintiff
Counsel for Plaintiff


s/John T. Mclandrich
John T. Mclandrich
Terence L. Williams
Christina M. Nicholas
Mazanec, Raskin & Ryder Co., L.P.A.
100 Franklin’s Row; 34305 Solon Road
Cleveland, OH 44139
jmclandrich@mrrlaw.com
twilliams@mrrlaw.com
cnicholas@mrrlaw.com

Counsel for Defendant Tyler Smith
